Citation Nr: 0740453	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  06-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
private medical expenses incurred at Manatee Memorial 
Hospital on June 26, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination of the 
Medical Administration Services (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  
The veteran testified before the undersigned Veterans Law 
Judge in June 2007; a transcript of that hearing is 
associated with the duplicate Combined Health Record (CHR).


FINDING OF FACT

In testimony received at a June 2007 Board hearing, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew her appeal of the issue of entitlement to 
reimbursement or payment for unauthorized private medical 
expenses incurred at Manatee Memorial Hospital on June 26, 
2005.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to reimbursement 
or payment for unauthorized private medical expenses incurred 
at Manatee Memorial Hospital on June 26, 2005.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204 (2007).  Withdrawal may be made 
by the appellant or by her authorized representative.  Id.  
In June 2007, the veteran testified that he was withdrawing 
his appeal regarding the issue of entitlement to 
reimbursement or payment for unauthorized private medical 
expenses incurred at Manatee Memorial Hospital on June 26, 
2005.  Thus, there remain no allegations of errors of fact or 
law for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on these matters and they are dismissed.


ORDER

The issue of entitlement to reimbursement or payment for 
unauthorized private medical expenses incurred at Manatee 
Memorial Hospital on June 26, 2005 is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


